Citation Nr: 0335202	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than August 14, 
2000, for the assignment of a 30 percent evaluation for right 
bundle branch block.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision that 
assigned a 30 percent evaluation for the veteran's service-
connected right bundle branch block.

The veteran testified at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript of the proceeding is of record.  

A review of the claims file reveals that the veteran has 
raised claims of entitlement to an increased rating for his 
service-connected right bundle branch block, entitlement to 
compensation based on stroke residuals and blurred vision, 
and entitlement to a total disability evaluation based upon 
individual unemployability.  These issues are not the subject 
of Board jurisdiction and are referred to the RO for 
appropriate action.  


REMAND

On the VA Form 9, filed in January 2002, the veteran raised 
the issue of whether a February 1970 RO decision, which 
reduced the disability evaluation of the veteran's service-
connected right bundle branch block from 30 percent to 10 
percent, contained clear and unmistakable error (CUE).  

In November 2002, the RO advised the veteran that the issue 
of whether there was CUE in the February 1970 RO decision was 
a new claim.  

Although the Board took testimony in June 2003 regarding the 
veteran's contentions with respect to claimed CUE in the 
February 1970 RO decision, the RO has not yet reviewed the 
February 1970 rating decision in order to determine whether 
it was based on CUE.  As such, the Board does not have 
jurisdiction to decide the issue of CUE in the first 
instance.  

The Board does, however, have jurisdiction of the claim for 
an earlier effective date for the assignment of a 30 percent 
disability rating for the veteran's service-connected heart 
disability.  The CUE issue is inextricably intertwined with 
that pending appeal in that, a finding of CUE in the February 
1970, could. in effect, render moot the Board's consideration 
of entitlement to an earlier effective date.  

Thus, the RO must initially consider the claim of CUE in a 
February 1970 RO decision prior to the Board's review of the 
effective date issue on appeal  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should afford the veteran and 
his representative the opportunity to 
submit any additional argument they may 
have concerning whether there was CUE in 
a February 1970 rating decision that 
reduced the evaluation of the veteran's 
service-connected right bundle branch 
block.  

2.  The RO should adjudicate the issue of 
CUE in the February 1970 RO decision.  If 
the claim is denied, the RO should 
provide to the veteran and his 
representative notification of that 
denial and notification of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2003).

3.  Thereafter, and prior to certifying 
any issues properly on appeal to the 
Board, the RO should ensure that any 
additional notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and by its 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  Particularly, the RO must 
ensure that all VCAA notice obligations 
on the effective date issue have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

